287 F.2d 888
Elmer Robles CASTILLO, Appellant,v.UNITED STATES of America, Appellee.
No. 16988.
United States Court of Appeals Ninth Circuit.
March 21, 1961.

Appeal from the United States District Court for the Northern District of California, Southern Division; Louis E. Goodman, Judge.
E. R. Williams, Stockton, Cal., for appellant.
Laurence E. Dayton, U. S. Atty., John Kaplan, Asst. U. S. Atty., and Charles W. Getchell, Jr., Asst. U. S. Atty., San Francisco, Cal., for appellee.
Before ORR, BARNES, and JERTBERG, Circuit Judges.
PER CURIAM.


1
We have examined the contentions made by appellant and find them to be without merit.


2
Judgment affirmed.